
	
		II
		111th CONGRESS
		2d Session
		S. 3914
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mrs. Murray (for
			 herself, Ms. Cantwell,
			 Mr. Burris, Mr.
			 Reed, Mr. Sanders,
			 Mrs. Hagan, Mr.
			 Schumer, Mr. Conrad,
			 Mrs. Gillibrand,
			 Mr. Begich, Mr.
			 Levin, Mr. Webb, and
			 Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VIII of the Elementary and Secondary
		  Education Act of 1965 to require the Secretary of Education to complete
		  payments under such title to local educational agencies eligible for such
		  payments within 3 fiscal years.
	
	
		1.Timely paymentsSection 8010 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7710) is amended by adding at the end the
			 following:
			
				(d)Timely
				payments
					(1)In
				generalSubject to paragraph (2), the Secretary shall pay a local
				educational agency the full amount that the agency is eligible to receive under
				this title for a fiscal year not later than September 30 of the second fiscal
				year following the fiscal year for which such amount has been appropriated if,
				not later than 1 calendar year following the fiscal year in which such amount
				has been appropriated, such local educational agency submits to the Secretary
				all the data and information necessary for the Secretary to pay the full amount
				that the agency is eligible to receive under this title for such fiscal
				year.
					(2)Payments With
				Respect to Fiscal Years in Which Insufficient Funds Are
				AppropriatedFor a fiscal
				year in which the amount appropriated under section 8014 is insufficient to pay
				the full amount a local educational agency is eligible to receive under this
				title, paragraph (1) shall be applied by substituting is available to
				pay the agency for the agency is eligible to receive
				each place it
				appears.
					.
		
